DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokimune et al (WO 2014/203666, please refer to US 2016/0108214 for the English language equivalent).
Regarding claim 1, Tokimune teaches a rubber composition for tire tread (Claim 12) with the following composition:

    PNG
    media_image1.png
    425
    681
    media_image1.png
    Greyscale

, it contains 20 % by mass of a butadiene rubber (BR) and a natural rubber (NR). The filler is a combination of silica (45 phr) and carbon black (40 phr) which is present in the amount of 85 phr and contains the carbon black in an amount greater than 20% by weight.  The composition contains sulfur and a vulcanization accelerator and oil.  The mass ratio of the natural rubber (60) to the butadiene rubber (20) is 3.  The ratio of the sulfur (1.5) and the total amount of the vulcanization accelerator (2 +1) is 0.5.  The total amount of the oil is 22 parts by mass.  It is noted that while the comparative example is used for this rejection, it does not constitute a teaching away.   Please refer to MPEP 2123 Section II.
	Regarding claim 2, Tokimune teaches that the composition further comprises a styrene-butadiene rubber.  The SBR can be a solution or emulsion polymerized ([0020]) with a styrene content from 5 to 60% ([0021]).
	Regarding claims 3-4, Tokimune teaches a pneumatic tire with a tread using the above rubber composition (claims 10-12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764